     

Case 7-20-cv-00017-NSR Document-4-+——Filedin-NYSD on 01/03/2020 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DENNIS RIGGINS,
Plaintiff,

-against-
20-CV-0017 (NSR)
WILMINGTON SAVINGS FUNDS AND
SOCIETY; UPLAND MORTGAGE ORDER OF SERVICE
ACQUISITION CO. LLC; BAYVIEW LOAN
SERVICES LLC; M&T BANK; CARRINGTON
MORTGAGE LOAN SERVICES,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, appearing pro se, brings this action under 28 U.S.C. § 1331, alleging that
Defendants violated his rights. By order dated January 3, 2020, the Court granted Plaintiffs
request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir, 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summonses and complaint be served within
90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
the summonses and complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

~.. the summonses are issued. If the complaint is not served within that time, Plaintiff should request

pet J

|

 
Case 7-20-cv-00017-NSR ~Document4=+—-Filed in NYSD-or 01/03/2028 Page 2 of 4

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff's responsibility to request an extension of time for service); see also Murray
v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A(m).”).

To allow Plaintiff to effect service on Defendants Wilmington Savings Funds and Society,
Upland Mortgage Acquisition Co, LLC, Bayview Loan Services LLC, M&T Bank, and
Carrington Mortgage Loan Services through the U.S. Marshals Service, the Clerk of Court is
instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285
form”) for each of these Defendants. The Clerk of Court is further instructed to issue summonses
and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to
effect service upon these Defendants.

Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for Wilmington Savings Funds and Society, Upland Mortgage
Acquisition Co. LLC, Bayview Loan Services LLC, M&T Bank, and Carrington Mortgage Loan

Services, and deliver all documents necessary to effect service to the U.S. Marshals Service.

 
Case 7-20-cv-00017-NSR Document4-1—Filed in NYSB-on-01/03/2020 Page 3 of 4

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: Jan. “), 2020 a
White Plains, New York . FLY ~ ee

 

NELSON S. ROMAN
United States District Judge

 
Case 7-20-cv-00017-NSR ~Document4-+—Filedin- NYSD-on-64/03/2020 Page 4 of 4

DEFENDANTS AND SERVICE ADDRESSES

I. Wilmington Savings Funds and Society
500 Delaware Avenue
Wilmington, DE 19801

2. Upland Mortgage Acquisition Co, LLC
c/o Carrington Capital Management
1700 E. Putnam Avenue, Sth Floor
Old Greenwich, CT 06870

3, Bayview Loan Services LLC
4495 Ponce de Leon Blvd., 5th Floor
Coral Gables, FL 33146

4, M&T Bank
P.O. Box 1288
Buffalo, New York 14240

5. Carrington Mortgage Loan Services
80 Lamberton Road, #20
Windsor, CT 06095

 
